Case 2:21-cv-00124-DSC Document 1-2 Filed 01/28/21 Page 1 of 7

1334

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COURT J

 

(\ Ao dss 2
Vw
Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Os, oN YA a\\

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

 
 
 

 

for the
District of
Division
) Case No. Z: 2] ‘iv -(2Y
) (to be filled in by the Clerk's Office)
)
) \
) Jury Trial: (check one) [ Yes [¥]No
)
)
)
)
)
)
)
)
)
)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

‘ Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
_ electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

{

 

 

Page | of 6
Case 2:21-cv-00124-DSC Document 1-2 Filed 01/28/21 Page 2 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
I The Parties to This Complaint

A. The Plaintiff(s) _

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Qar i Ne
Address DAN Senctammescts “We
SO, BESO RO Sha \SUDS
. City State Zip Code
County BMY 2a wea
Telephone Number Woy SUS: SCS
E-Mail Address Qo Sees es TO Bato - Cow

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed. -.

Defendant No. 1

 

 

 

 

Name QASsnGsd NDo \\
‘Job or Title (if known) SS az
Address
‘ Woxee
City State Zip Code
County

 

Telephone Number
E-Mail Address (if known)

 

 

a“ }
M Individual capacity [| Official capacity

Defendant No. 2
Name
Job or Title (if known)
Address’

 

 

 

 

City State * Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

{

[ Individual capacity [| Official capacity

Page 2 of 6
Case 2:21-cv-00124-DSC Document 1-2 Filed 01/28/21 Page 3 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IL.

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City . State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[_] Individual capacity [__] Official capacity

Defendant No. 4
Name _
Job or Title (if known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

[| State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

TWO Roe Osa x ae Qy -
x Sy

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 2:21-cv-00124-DSC Document 1-2. Filed 01/28/21 Page 4 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

TRG Bor A DOr ne
—
III]. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur? - i
tg AQ POO ARO oer Groc’ Q\ase_ey eh Reson CRASS

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

\-a7- DN ons» \-a@-.a*

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

*y Aron Sem] AO Nea RCO

a SOSA,
Cass\ors “Doss “SRO . sS COm RI
ooo APs SON
OQ» : ANS eae
Noe Cann 2 Sen So VR DA ie
an
Nan + +> ao MS VON e -
“x

 

Page 4 of 6
Case 2:21-cv-00124-DSC Document 1-2 Filed 01/28/21 Page 5 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

. . 5 Care
Paks nO SVS CER en DOS KS ~» a

 

Vv. Relief —

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the es alleged. xpiayotne basis for these ee So hee a) mores eae ocak
< Se Ne Re xO yO onoe® Seek eS a ae
_— Xe Ce a |
Bo _coS ADA ALS =~ ar oe oO Dow ce Capoe
eee 3 a\- \ 4585863 eQ ct Roe On
Pore bX Qn DA wn QO Ow Re Beek ae

St SV fC BV ow . SA rcge oh Nee CRedsyk&

Oso mA oo) eo. RodwW Qe oor AAA

 

Page 5 of 6
Case 2:21-cv-00124-DSC Document 1-2 Filed 01/28/21 Page 6 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

_evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: \: R- RN

Signature of Plaintiff Qui PP Anan ee RD
Printed Name of Plaintiff = QAvq > Neknsond

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney |

 

Bar Number

 

Name of Law Firm

 

 

 

 

 

Address AQ DOROVE LRUSO och De.
WDAASSHOV An QR Isars
City ~ State Zip Code
Telephone Number Loyan sae: SS 5%
E-mail Address Qawro. Doneser WMS AWS. Cows

Page 6 of 6
Case 2:21-cv-00124-DSC Document 1-2 Filed 01/28/21 Page 7 of 7

7 FEDERAL RULES OF CIVIL PROCEDURE Rule 4

If you do not return the signed waiver within the time indi-
cated, I will arrange to have the summons and complaint served
on you. And I will ask the court to require you, or the entity you
represent, to pay the expenses of making service.

- Please read the enclosed statement about the duty to avoid un-
necessary expenses. :

I certify that this request is being sent to you on the date below.

Date:_ \7 aS -o\

 

(Signature of the attorney
or unrepresented party)
(Printed nant
SA OR Witenes oe > \

(Address)

BAK” arsKvern soseh BR Pa 1S g&

(B-mail address) S

(Hart SOb- sO5X
(Telephone number)
RULE 4 WAIVER OF THE SERVICE OF SUMMONS,
(Caption)

To (name the plaintiff's attorney or the unrepresented plaintiff):

I have received your request to waive service of a summons in
this‘action along with a copy of the complaint, two copies of this
waiver form, and a prepaid means of returning one signed copy of
the form to you.

I, or the entity I represent, agree to save the expense of serving
a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all de-
fenses or objections to the lawsuit, the court’s jurisdiction, and
the venue of the action, but that I waive any objections to the ab-
sence of a summons or of service.

I also understand that I, or the entity I represent, must file and

serve an answer or a motion under Rule 12 within 60 days from
, the date when this re-

quest was sent (or 90 days if it was sent outside the United
States). If I fail to do so, a default judgment will be entered
against me or the entity I represent.

Date:

 

 

 

(Signature of the attorney
or unrepresented party)

 

(Printed name)

 

(Address)

 

(E-mail address)

 

(Telephone number)
